692 So.2d 1017 (1997)
Robert A. SCOTT, Appellant,
v.
STATE of Florida, Appellee.
No. 96-2536.
District Court of Appeal of Florida, Fourth District.
May 7, 1997.
Richard L. Jorandby, Public Defender, and Karen E. Ehrlich, Assistant Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Denise S. Calegan, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
The trial court departed from the guidelines in sentencing appellant for burglary of a dwelling with an assault. The appellant's prior record consisted of a 1989 conviction for possession of cocaine, a conviction for a 1994 petit theft, a conviction for a third degree felony of uttering a forgery on February *1018 1, 1995, and his present offenses which occurred on February 2, 1995. The instant offense of burglary of a dwelling with an assault is a first degree felony. This history satisfies the "escalating pattern of criminal conduct" requirement for a departure sentence. § 921.001(8), Fla. Stat. (1995); State v. Darrisaw, 660 So.2d 269 (Fla.1995). Appellant's crimes were clearly escalating in nature from non-violent to violent. In addition, there was a pattern of criminal activity established by the temporal proximity of the crimes, particularly those in 1994 and 1995.
This warranted an upward departure sentence under Darrisaw.
Affirmed.
STONE, WARNER and SHAHOOD, JJ., concur.